Case:20-15060-EEB Doc#:50-2 Filed:02/26/21                  Entered:02/26/21 13:22:03 Page1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

     In re:                                           Case No. 20-15060-EEB

     Susan Amina Eliya                                Chapter 7

                       Debtor.


                       ORDER ON MOTION FOR RELIEF FROM STAY


          Aloha Capital, LLC (“Movant”) has filed herein a Motion for Relief from Stay, document no.
 ____.

 [ ] 1. To foreclose on and/or take possession and control of property described as follows:

                            7373 E. Iowa Ave., #1126, Denver, CO 80201

                                 2 N. Adams St.,#705, Denver, CO 80206

 [ ] 2. To proceed with the liquidation of claims involving the debtor or the debtor’s estate pursuant
 to certain proceedings presently pending in: _________________________

                            7373 E. Iowa Ave., #1126, Denver, CO 80201

 [ ] 3. Other:



         The court, being duly advised, and any objections having been resolved, withdrawn, or
 overruled, hereby orders that the relief sought by the motion should be granted, and Movant is hereby
 granted relief from stay in order to proceed to take possession of, by way of the appointment of a
 receiver and otherwise, and to foreclose on the collateral above described, or if applicable, to proceed
 with the above described litigation (but not to seek to enforce any judgment Movant may obtain
 against the debtor personally or the debtor's post−petition property).

 IT IS FURTHER ORDERED that Movant may attach as an exhibit to this Order a copy of the
 description of the property which is the subject of, and described in, the Motion.

 Dated:

                                                        BY THE COURT:




                                                        United States Bankruptcy Judge
